                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

LIQWD, INC. and OLAPLEX LLC,

                   Plaintiffs,

    v.                                                CIVIL ACTION NO. 17-14-JFB-SRF

L’ORÉAL USA, INC., L’ORÉAL USA
PRODUCTS, INC., L’ORÉAL USA S/D,                         MEMORANDUM AND ORDER
INC., and REDKENS 5TH AVENUE, NYC,
L.L.C.,

                   Defendant.

         This matter is before the Court on defendants’ letter of protective notice of appeal

and the appeal itself, D.I.’s 818 and 824, and plaintiffs’ response to defendant’s letter, at

D.I. 819. The defendants filed their protective notice of appeal on the basis that the

Memorandum and Order entered by this Court on April 26, 2019, D.I. 785, granting

plaintiffs’ renewed motion for preliminary injunction. The defendants state in their letter

and protective notice that they are concerned that the Court has not yet issued the actual

injunction supporting the memorandum and order.

         It is true that the Court has not yet issued that injunction. The parties, and

particularly the defendants, have filed numerous motions for summary judgments that

contain numerous arguments within each motion. The Court has purposely not issued

the injunction order at this time. The Court has determined that it should decide the

motions for summary judgment, as well as the other pending motions, prior to issuing the

final injunction order. In addition, and maybe more importantly, the pretrial and trial in this

case are only a few weeks away. The Court will likely enter the entire judgment in the

case, including the order for an injunction, after trial. Consequently, there will not be a
final injunction for appeal at this time, the case will not be stayed, and trial will proceed

as scheduled.

              SO ORDERED this 31st day of May 2019.



                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
